Exhibit 10.24

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of August 7, 2019, by and between Hospitality Investors Trust, Inc., a
Maryland corporation (the “Company”), and Bruce A. Riggins (“Executive”).

 

WHEREAS, Executive is currently employed by the Company pursuant to an
employment agreement dated as of May 8, 2019 between the Company and Executive
(the “Employment Agreement”);

 

WHEREAS, Section 6.2 of the Employment Agreement requires that any modification
or amendment of the Employment Agreement be in writing and executed by both the
Company and Executive; and

 

WHEREAS, the Company and Executive now desire to amend the Employment Agreement
as more particularly set forth herein, in accordance with Section 6.2 of the
Employment Agreement.

 

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
adopt this Amendment, which provides as follows:

 

1.     The second paragraph of Section 3.3 of the Employment Agreement shall be
amended and restated in its entirety to read as follows:

 

“The LTIP will consist of annual awards (the “LTIP Annual Award”) of RSUs
determined in accordance with this Section 3.3(b). For each fiscal year
beginning with the 2019 fiscal year, Executive will have a target LTIP Annual
Award with a value of $500,000 (which will be in the form of restricted stock
units (“RSUs”) as described below). The target LTIP Annual Award for each year
will be a number of RSUs determined by dividing $500,000 by the most recent net
asset value per share of Company common stock as of the date the LTIP Annual
Award is granted. The LTIP Annual Award for each fiscal year will be granted no
later than February 15 of the year following the year to which the LTIP Annual
Award relates, subject to continued employment through the date of grant, with
the actual number of RSUs comprising the LTIP Annual Award for any such fiscal
year to be determined by the Board or the Committee in its sole discretion based
on the achievement of Company performance goals established by the Board or the
Committee after consultation with the CEO; provided, however, that Executive’s
LTIP Annual Award for the 2019 fiscal year will be prorated to reflect
Executive’s partial year of service, but will have a value of no less than
$350,000. Beginning with the LTIP Annual Award for the 2019 fiscal year and each
fiscal year thereafter, (i) fifty percent (50%) of the LTIP Annual Award will
consist of RSUs that vest in three (3) equal installments on each of the first
three (3) anniversaries of the grant date, subject to Executive’s continued
employment through each applicable vesting date; and (ii) the remaining fifty
percent (50%) of the LTIP Annual Award will consist of RSUs that vest and become
payable based on Company performance over a three (3) year performance period,
with the actual number of RSUs payable determined by the Board or the Committee
in its sole discretion based on the achievement of Company performance goals
established by the Board or the Committee after consultation with the CEO, and
subject to Executive’s continued employment through the vesting date.”

 

2.     Effective as of the date hereof, this Amendment amends and is hereby
incorporated in and forms a part of the Employment Agreement, and except as
amended hereby, the Employment Agreement is confirmed in all respects and
remains in full force and effect. The Employment Agreement and this Amendment
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior negotiations, representations or
agreements relating thereto, whether written or oral. This Amendment and the
Employment Agreement shall be read and construed mutatis mutandis so as to give
full effect to the intention of Section 1 hereof. No amendment or modification
of this Amendment shall be valid or binding upon the parties unless in writing
and signed by the parties hereto.

 

3.     The parties agree that if any provision of this Amendment is found to be
invalid or unenforceable, it will not affect the validity or enforceability of
any other provision. The parties agree that this Amendment shall be governed by,
interpreted and construed in accordance with the internal laws of the State of
New York without regard to its conflicts of law provisions.

 

4.     This Amendment may be executed in one of more counterparts, each of which
so executed and delivered shall be deemed an original, but all of which taken
together shall constitute but one and the same instrument. This Amendment shall
be deemed fully executed and delivered when signed by the signatories hereto and
delivered via PDF.

 

[Signature pages follow]

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

HOSPITALITY INVESTORS TRUST, INC.

 

 

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

                 Its: President and Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

By: /s/ Bruce A. Riggins

Name: Bruce A. Riggins

 